DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	The amended claim set and remarks filed on 4/18/2022 are acknowledged.
	Claims 1, 10, and 18 are amended.
 	Claims 1-20 are pending.

REASONS FOR ALLOWANCE
	The following is an examiner’s statement of reasons for allowance: 
Claims 1-20 are allowed in view of the updated search conducted, the amendments, and remarks filed 04/18/2022, in particular the discussion on pages 10-11 of the remarks filed 4/18/2022, wherein applicant argues that “there is simply no teaching or suggestion in Moore of the criticality of delivering a molar ratio of calcium to phosphorus that provides phosphorus-sparing functionality whereby a reduction in phosphorus availability associated with calcium supplementation is mitigated or eliminated, nor any teaching or suggestion to optimize the molar ratio of calcium to phosphorus”. The prior art also does not teach a composition comprising (a) one to a plurality of physiologically acceptable calcium salts and/or chelates in a total amount equivalent to about 75 to about 750 mg elemental calcium per unit dose; and (b) at least one phytase in a total amount of about 0.1 to about 10 FTU per mg elemental calcium equivalent. Therefore the rejections under 35 USC 103 are withdrawn. 
An updated prior art search did not identify any relevant new prior art references. 
Further, there is insufficient motivation to combine the prior art of record individually or in combination to teach or make obvious each of the limitations of the claimed invention.
Therefore, the claimed invention is novel and unobvious over the prior art of record. 
Comments
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-20 are allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quanglong Truong whose telephone number is 571-270-0719.  The examiner can normally be reached on Monday to Friday from 8:00 am – 5:00 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/QUANGLONG N TRUONG/Examiner, Art Unit 1615                                                                                                                                                                                                        

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615